Citation Nr: 1107859	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-33 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida

THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 
percent for service-connected asthma.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected right knee, status post anterior 
cruciate ligament (ACL) reconstruction and meniscus repair (right 
knee disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active service from July 
2001 to  
December 2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

In a June 2004 decision, the RO granted service connection and 
assigned an initial noncompensable (0 percent) rating for right 
knee disability, effective  
December 26, 2003, the day following the Veteran's release from 
active duty service.  In August 2004, the Veteran entered a 
notice of disagreement with the initial rating assigned in the 
June 2004 rating decision for right knee disability.  In a 
February 2007 rating decision, during the appeal, the RO granted 
an initial 10 percent rating for right knee disability, also 
effective December 26, 2003, the day following the Veteran's 
release from active duty service.  In an October 2008 rating 
decision, the RO continued the 10 percent rating for right knee 
disability.  Because the Veteran has disagreed with the initial 
rating assigned following the grant of service connection for the 
right knee disability, the Board has characterized this issue as 
entitlement to a higher initial disability rating.  See Fenderson 
v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).

In the February 2007 rating decision, the RO also granted service 
connection and assigned an initial 30 percent rating for asthma, 
effective December 26, 2003, the day following the Veteran's 
release from active duty service.  The Veteran did not file a 
notice of disagreement with the initial 30 percent rating for 
asthma, and the initial rating decision became final.  In July 
2008, the Veteran filed for an increased rating in excess of 30 
percent for asthma.  In the October 2008 rating decision, the RO 
denied an increased rating in excess of 30 percent for asthma.  
In November 2008, the Veteran entered a notice of disagreement 
with the denial of an increased rating in excess of 30 percent 
for asthma.  

For the claim for an increased rating in excess of 30 percent for 
asthma, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).


FINDINGS OF FACT

1.  For the entire period of increased rating appeal, the Veteran 
used an asthma inhaler on a daily basis and the Veteran's 
service-connected asthma manifested, at worst, FEV-1 of 88 
percent predicted and FEV-1/FVC of 93 percent; less than one 
visit per year to physician for care of exacerbations; and no 
courses of systemic corticosteroids.  

2.  For the initial rating period prior to September 9, 2008, the 
Veteran's service-connected right knee disability manifested in 
limited motion of the right knee, due to pain; it has not 
manifested ankylosis, flexion limited to 45 degrees, extension 
limited to 10 degrees, severe recurrent subluxation or lateral 
instability, impairment of the tibia and fibia, or genu 
recurvatum.

3.  For the initial rating period from September 9, 2008, the 
Veteran's service-connected right knee disability manifested in 
extension limited to 20 degrees; it had not manifest ankylosis, 
flexion limited to 45 degrees, extension limited to 30 degrees, 
severe recurrent subluxation or lateral instability, impairment 
of the tibia and fibia, or genu recurvatum.




CONCLUSIONS OF LAW

1.  For the entire increased rating period, the criteria for a 
disability rating in excess of 30 percent for asthma have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 
4.7, 4.10, 4.14, 4.97, Diagnostic Code 6602 (2010).

2.  The criteria for a disability rating in excess of 10 percent 
for right knee disability are not met for the initial rating 
period prior to September 9, 2008.  38 U.S.C.A.  
§§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5014-5260 (2010).

3.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a disability rating of 30 percent, but no higher, 
for right knee disability are met for the initial rating period 
from September 9, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5256-
5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010). 

Concerning the appeal for higher initial rating for right knee 
disability, because it is an appeal that arises from the 
Veteran's disagreement with the initial evaluation following the 
grant of service connection for right knee disability, no 
additional notice is required.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that, once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App.112 (2007).  

Concerning the issue of entitlement to an increased rating for 
asthma, correspondence dated in August 2008 informed the Veteran 
of the information and evidence necessary to substantiate a claim 
for increased rating.  The Veteran was advised of the evidence VA 
would obtain and of the evidence he was responsible for providing 
and was also given information regarding how VA assigns 
disability ratings and effective dates.

The Board finds that all necessary development has been 
accomplished, and, therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  VA has made reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate her 
claims.  
38 U.S.C.A. § 5103A.  VA has obtained VA treatment records and 
other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issues 
decided herein.  VA provided the Veteran with examinations in 
February 2007 and September 2008.  Treatment records were 
reviewed, the Veteran's history was taken, and complete 
examinations with clinical measures were conducted, to include 
obtaining x-rays.  Conclusions reached and diagnoses given were 
consistent with the examination report, including notation of 
whether there were additional losses of ranges of motion due to 
factors such painful motion, weakness, impaired endurance, 
incoordination, or instability.  Therefore, the Veteran has been 
afforded adequate examinations on the issue decided herein.  
Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Rating Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2010).  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
The degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.  When the schedule 
does not provide a zero percent evaluation for a DC, a zero 
percent evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Veteran has challenged the 
initial disability rating assigned to the service-connected right 
knee disability by seeking appellate review.  Fenderson, 12 Vet. 
App. at 125-26 (noting distinction between claims stemming from 
an original rating versus increased rating).  Separate ratings 
may be assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, at 126.  

The Veteran has also filed an increased rating claim for the 
service-connected asthma.  The Board acknowledges that a veteran 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart, 
21 Vet. App. 505.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

With any form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification.  Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule is to 
recognize painful motion with joint or particular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact which 
are diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a  
10 percent rating may be assigned for each major joint so 
affected.  38 C.F.R.  
§ 4.71a, DCs 5003, 5010.  DC 5010 (traumatic arthritis) directs 
that arthritis be rated under DC 5003 (degenerative arthritis), 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 
5010.  In the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added under DC 
5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

It is the defined and consistently applied policy of the VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
a veteran.  See 38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record. Indeed, the Federal Circuit has 
held that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the respective claims.

Asthma Increased Disability Rating

The Veteran is in receipt of a 30 percent rating for service-
connected asthma for the entire rating period under the 
provisions of 38 C.F.R. § 4.71a, DC 6602.  Under  
38 C.F.R. § 4.97, DC 6602, bronchial asthma is rated pursuant to 
the following criteria:

A 100 percent disability rating is warranted for an FEV-1 less 
than 40 percent predicted, or; FEV-1/FVC less than 40 percent, 
or; more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications.

A 60 percent disability rating is warranted for an FEV-1 of 40 to 
55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) courses 
of systemic (oral or parenteral) corticosteroids.

A 30 percent rating is warranted for an FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.

A 10 percent rating is warranted for an FEV-1 of 71 to 80 percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent 
inhalational or oral bronchodilator therapy.

After a review of all the evidence in this Veteran's case, the 
Board finds that a preponderance of the evidence is against the 
Veteran's claim for an increased rating in excess of 30 percent 
for service-connected asthma for any period.  Results of a 
January 2007 VA pulmonary function test reported FEV-1 of 88 
percent of predicted value, and FEV-1/FVC of 75 percent.  The 
February 2007 VA compensation examination reflects that the 
Veteran was diagnosed with exercise induced asthma in 2003.  The 
Veteran reported that since separating from service in December 
2006 she has not been hospitalized for asthma.  The Veteran also 
reported no incapacitating episodes requiring bedrest, no 
treatment by a physician, and no use of steroids for asthma 
related issues.

Results of a September 2008 VA pulmonary function test reported 
FEV-1 of 96 percent of predicted value, and FEV-1/FVC of 99 
percent.  The September 2008 VA compensation examination reported 
that the Veteran was using an asthma inhaler on a daily basis.  
The Veteran denied any clinic visits, emergency treatment, or 
hospitalization for asthma over the past year.  The Veteran 
reported three or more asthma attacks per week, but less than one 
clinic visit per year for exacerbations of her asthma symptoms.  

Based upon these findings, the Board finds the assignment of a 
rating in excess of 30 percent for asthma is not warranted for 
any period, as the requirements of FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of exacerbations, 
or; intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids have not been met at any 
time during the initial rating period.  38 C.F.R. § 4.71a, DC 
6602.  At worst, for the entire initial rating period, the 
Veteran's pulmonary function test results reflect FEV-1 of 88 
percent predicted and FEV-1/FVC of 75 percent.  In the February 
2007 VA compensation examination ,the Veteran reported not using 
steroids for asthma related issues.  In the September 2008 VA 
compensation examination, the Veteran reported less than one 
clinic visit per year for exacerbations of her asthma symptoms.  

Right Knee Initial Disability Rating

With respect to disabilities of the right knee, 38 C.F.R. § 
4.71a, DCs 5256 through 5262, set forth relevant provisions.  
Specifically, DC 5256, which governs ankylosis of the knee, 
provides a 30 percent rating for knee ankylosis in a favorable 
angle in full extension, or in slight flexion between 0 degrees 
and 10 degrees.  A 40 percent rating is provided for knee 
ankylosis in flexion between 10 and 20 degrees.  A  
50 percent rating is provided for knee ankylosis in flexion 
between 20 degrees and 45 degrees.  A 60 percent rating is 
provided for knee ankylosis that is extremely unfavorable, in 
flexion at an angle of 45 degrees or more.

DC 5257 governs other impairment of the knee.  It assigns 
respective ratings of 10, 20, and 30 percent for slight, 
moderate, or severe recurrent subluxation or lateral instability 
of the knee.  38 C.F.R. § 4.71a.

DC 5258 provides for a maximum 20 percent rating for dislocated 
semilunar cartilage with frequent episodes of "locking," pain, 
and effusion into the joint.   
38 C.F.R. § 4.71a.

DC 5259 provides a maximum 10 percent rating for removal of 
semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

DCs 5260 and 5261 set forth rating schedules for limitation of 
motion of the leg.   
38 C.F.R. § 4.71a, DCs 5260, 5261. With respect to limitation of 
leg flexion, DC 5260 provides a zero percent rating for flexion 
limited to 60 degrees, 10 percent for flexion limited to 45 
degrees, 20 percent for flexion limited to 30 degrees, and a 
maximum of 30 percent for flexion limited to 15 degrees.  38 
C.F.R. § 4.71a.

DC 5261, which governs limitation of leg extension, provides a 
zero percent rating for extension limited to 5 degrees, 10 
percent for extension limited to 10 degrees,  
20 percent for extension limited to 15 degrees, 30 percent for 
extension limited to 20 degrees, 40 percent for extension limited 
to 30 degrees, and a maximum of  
50 percent for extension limited to 45 degrees.  38 C.F.R. § 
4.71a.

Under DC 5262, impairment of the tibia and fibula characterized 
by malunion with moderate knee or ankle disability warrants a 20 
percent evaluation, while malunion with marked knee or ankle 
disability warrants a 30 percent rating. Impairment of the tibia 
and fibula manifested by nonunion with loose motion, requiring a 
brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.

The Veteran is in receipt of a 10 percent rating for service-
connected right knee disability, based upon x-ray evidence of 
arthritis with limited and painful motion, for the entire initial 
rating period under the provisions of 38 C.F.R. § 4.71a, DC 5014-
5260.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for the 
evaluation assigned).



Initial Rating Period prior to September 9, 2008

After a review of all the evidence in this Veteran's case, the 
Board finds that a preponderance of the evidence is against the 
Veteran's claim for an initial rating in excess of 10 percent for 
right knee disability for the period prior to  
September 9, 2008.  The February 2007 VA compensation examination 
reflects that the Veteran suffered functional limitations of 
limited prolonged standing and bending.  The Veteran reported 
that she experienced pain, weakness, and instability in the right 
knee.  The VA examiner reported mild tenderness to palpation in 
the knee.  On physical examination, the VA examiner reported no 
edema, effusion, heat, redness or significant instability of the 
right knee.  

A range of motion summary in February 2007 indicated that the 
Veteran's flexion was 0 to 95 degrees, with pain at 95 degrees.  
Extension was to 0 degrees, without pain.  On repetitive use, the 
VA examiner opined that there was no additional limitation of 
motion.  There was also no noted additional limitation on motion 
with repetitive use due to weakness, impaired endurance, or 
incoordination.  

A September 2007 VA orthopedic consult reported swelling of the 
right knee.  On examination, the VA examiner reported 0 to 90 
degrees of flexion and gave a provisional diagnosis of knee 
instability.  The VA examiner also reported mild joint line 
tenderness.  A September 2007 VA progress note reported mild 
right knee effusion, no increased mediolateral instability, and 
mild crepitus.  A  
December 2007 Magnetic Resonance Imaging (MRI) scan of the right 
knee reported small joint effusion and anterior cruciate repair 
changes with intact neo ligament.  The MRI scan also reported 
subluxed menisci with chronic bucket handle tear of the medial 
meniscus and hypertrophic osteoarthritic changes.  

The Board has considered whether a higher disability rating is 
warranted based on functional loss due to pain or weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 
202.  Here, the Board notes the Veteran's reported impairment of 
function in occupational settings, such as frequently having to 
sit down and rest, and has considered additional limitations of 
motion due to pain or other orthopedic factors as limiting motion 
where the pain begins or where the evidence shows such factors 
limit functional use.  See VAOPGCPREC 9-98 (painful motion is 
considered limited motion at the point that the pain actually 
sets in).  

Based upon these findings, for the period prior to September 9, 
2008, the evaluative framework of the assignment of a 10 percent 
rating for limited motion, with pain, of the right knee should 
remain in effect, as the evidence does not show flexion limited 
to 45 degrees, extension limited to 10 degrees, right knee 
ankylosis, severe recurrent subluxation or lateral instability, 
impairment of the tibia and fibia, or genu recurvatum.  The 
Veteran does have some limitation of motion, due to pain; 
however, this is encompassed in the current 10 percent rating 
under DC 5014-5260.  

For example, a range of motion summary in February 2007 indicated 
that the Veteran's flexion was 0 to 95 degrees, with pain at 95 
degrees.  Extension was to  
0 degrees, without pain.  The February 2007 VA compensation 
examination report also reflects specific findings of no 
additional limitation of motion with repetitive use, and no 
additional limitation on motion with repetitive use due to 
weakness, impaired endurance, or incoordination.  The specific 
clinical measures of ranges of motion, including examiners' 
findings and opinions regarding additional limitations of motion 
due to such factors, have been weighed and considered by the 
Board.  Such specific measures and findings are of more probative 
value in determining specific ranges of motion than are general 
histories or general descriptions of symptoms of pain.  

Initial Rating Period from September 9, 2008

The Board finds that, for the initial rating period from 
September 9, 2008, the Veteran's service-connected right knee 
disability more nearly approximated extension limited to 20 
degrees, including motion limited by pain and other orthopedic 
factors, which meets the criteria for a 30 percent initial rating 
for the service-connected right knee disability.  38 C.F.R. § 
4.71a, DC 5261.  

The September 2008 VA examination reflects that the Veteran 
reported functional limitations on lifting and carrying, that she 
was able to stand for up to 2 hours and was able to walk for less 
than 30 minutes, and she experienced continuous pain, 
instability, and recurrent swelling in the right knee.  The 
Veteran reported that she uses a knee brace constantly.  The 
Veteran also reported four flare-ups per week, which limited her 
mobility.  The Veteran reported no episodes of dislocation or 
subluxation.  

In September 2008, on physical examination, the VA examiner 
reported no instability and no crepitation.  A range of motion 
summary indicated that the Veteran's flexion was 0 to 110 
degrees, with pain at 90 degrees.  The Veteran's extension was to 
0 degrees, with pain at 20 degrees.  See VAOPGCPREC 9-98 (painful 
motion is considered limited motion at the point that the pain 
actually sets in).  On repetitive use, the VA examiner opined 
that there was no additional limitation of motion.  There was no 
noted additional limitation on motion with repetitive use due to 
painful motion, weakness, impaired endurance, incoordination, or 
instability.  

The Board has also considered whether a higher disability rating 
in excess of  
30 percent is warranted based on functional loss due to pain or 
weakness, fatigability, incoordination, or pain on movement of a 
joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 
Vet. App. 202.  Here, the Board notes the Veteran's reported 
impairment of function in occupational settings, such as problems 
with lifting and carrying, and has considered additional 
limitations of motion due to pain or other orthopedic factors as 
limiting motion where the pain begins or where the evidence shows 
such factors limit functional use.  

Based upon these findings, and resolving reasonable doubt in the 
Veteran's favor, the Board finds the assignment of a 30 percent 
rating for limited motion of the right knee is warranted, as the 
requirement of extension limited to 20 degrees has been met for 
the initial rating period since September 9, 2008.  38 C.F.R. § 
4.71a, DC 5261.  The Veteran is not entitled to a higher or 
separate rating, because the evidence does not show flexion 
limited to 45 degrees, extension limited to  
30 degrees, right knee ankylosis, severe recurrent subluxation or 
lateral instability, impairment of the tibia and fibia, or genu 
recurvatum.

For example, the September 2008 VA compensation examination 
report reflects specific findings of no additional limitation of 
motion with repetitive use, and no additional limitation on 
motion with repetitive use due to weakness, impaired endurance, 
or incoordination.  The specific clinical measures of ranges of 
motion, including examiners' findings and opinions regarding 
additional limitations of motion due to such factors, have been 
weighed and considered by the Board.  Such specific measures and 
findings are of more probative value in determining specific 
ranges of motion than are general histories or general 
descriptions of symptoms of pain.  

Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1) (2009), which 
provides procedures for referral or assignment of an 
extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve 
an extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  If the evidence raises the question of entitlement 
to an extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

In this case, the Board finds that the schedular rating criteria 
contemplates the Veteran's service-connected right knee 
disability and service-connected asthma.  The service-connected 
right knee rating criteria specifically provide for ratings based 
on the presence of arthritis, and limitation of motion of the 
ankle, including due to pain and other orthopedic factors.  The 
service-connected asthma rating criteria specifically provide for 
ratings based on pulmonary function test results and frequency of 
treatments for exacerbations of asthma symptoms.  Because the 
schedular rating criteria is adequate to rate the Veteran's 
service-connected right knee disability and service-connected 
asthma, there is no exceptional or unusual disability picture to 
render impractical the application of the regular schedular 
standards.  For these reasons, the Board finds that the criteria 
for referral for extraschedular rating have not been met.  38 
C.F.R. § 3.321(b)(1). 

The Board acknowledges the Veteran's assertion that she 
experiences impairment as a result of her right ankle disability 
and her asthma.  Specifically, the Veteran has reported pain, 
tenderness, swelling, instability, and weakness in her right 
knee.  She reports that she is unable to perform certain sports 
activities or walk or stand for prolonged periods.  The Veteran, 
as a lay person, is competent to provide such evidence of how her 
right knee disability affects her everyday life.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony 
competent when it concerns features or symptoms of injury or 
illness).  While the Board finds the Veteran credible, VA must 
consider only the rating criteria and other applicable 
regulations to rate a disability.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  

For these reasons, the Board finds that the weight of the 
evidence is against a finding of an increased rating in excess of 
30 percent for asthma.  The Board finds the weight of the 
evidence is against a finding of an initial rating in excess of 
10 percent prior to September 9, 2008, for right knee disability, 
but that the evidence supports a grant of a higher initial 
disability rating of 30 percent for the period from September 9, 
2008.  To the extent any higher level of compensation is sought, 
the preponderance of the evidence is against this claim, and 
hence the benefit- of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An increased disability rating in excess of 30 percent for asthma 
is denied.

An initial disability rating in excess of 10 percent for right 
knee disability for the period prior to September 9, 2008, is 
denied; an initial disability rating of 30 percent, but no 
higher, for the period from September 9, 2008, is granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


